Case: 16-11756      Document: 00514379949         Page: 1    Date Filed: 03/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 16-11756
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                       March 9, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

ENRIQUE LOPEZ LARA, also known as Juan Francisco Martinez Reyes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-175-1


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Enrique Lopez Lara appeals his conditional guilty plea to one count of
making a false claim to United States citizenship in violation of 18 U.S.C.
§ 911. His plea agreement reserved his right to appeal the district court’s order
denying his motion to suppress evidence regarding his true identity as a citizen
of Mexico.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11756     Document: 00514379949     Page: 2   Date Filed: 03/09/2018


                                  No. 16-11756

      Lopez Lara argues on appeal that the district court erred by denying his
motion to suppress. He contends that federal agents detained him at an airport
without reasonable suspicion, in violation of the Fourth Amendment, and that
the evidence obtained as a result should have been suppressed. He concedes,
however, as he did in the district court, that his argument is foreclosed by
United States v. Roque-Villanueva, 175 F.3d 345, 346 (5th Cir. 1999), and he
raises the issue to preserve it for further review.
      The Government has moved for summary affirmance or, alternatively,
for an extension of time to file a brief on the merits. This court has held that
even if there was a Fourth Amendment violation, evidence of an alien’s identity
is not suppressible. See United States v. Hernandez-Mandujano, 721 F.3d 345,
351 (5th Cir. 2013); Roque-Villanueva, 175 F.3d at 346. Thus, Lopez Lara’s
argument is in fact foreclosed. See Roque-Villanueva, 175 F.3d at 346.
      Accordingly, summary affirmance is appropriate.            See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The Government’s
motion for summary affirmance is GRANTED, and its alternative motion for
an extension of time to file a brief on the merits is DENIED. The judgment of
the district court is AFFIRMED.




                                        2